--------------------------------------------------------------------------------

Exhibit 10.2
 
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


$25,000.000
Uniondale, New York
 
April 23, 2010

 
FOR VALUE RECEIVED, ACETO CORPORATION, a New York corporation, ACETO
AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS
CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation,
ACCI REALTY CORP., a New York corporation, ARSYNCO INC, a New Jersey
corporation, and ACETO REALTY LLC, a New York limited liability company (each a
"Company" and, collectively, the "Companies"), jointly and severally, promise to
pay to the order of JPMORGAN CHASE BANK, N.A. (the "Lender"), on or before the
Revolving Credit Cornmitment Termination Date, the principal amount of the
Revolving Credit Commitment or, if less, unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Companies under the Credit
Agreement referred to below.
 
The Companies, jointly and severally, also promise to pay interest on the
unpaid principal amount hereof from the date.-hereof until paid in full at the
rates and at the times which shall be determined, and to make principal
repayments on this Note at the times which shall be determined, in accordance
with the provisions of the Credit Agreement referred to below.
 
This Note is the "Amended and Restated Revolving Credit Note" referred to in the
Amended and Restated Credit Agreement dated as of April 23, 2010, by and among
the Companies and the Lender (as the same may be amended, modified or
supplemented from time to time, the "Credit Agreement") and is issued pursuant
to and entitled to the benefits of the Credit Agreement to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Revolving Credit Loans evidenced hereby were made and are to be
repaid. Capitalized terms used herein without definition shall have the meanings
set forth in the Credit Agreement.
 
Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Revolving Credit Loan and the date and amount of each
payment or prepayment of principal of each Revolving Credit Loan previously made
hereunder on the grid schedule annexed to this Note; provided, however, that the
failure of the Lender or holder to set forth such Revolving Credit Loans,
payments and other information on the attached grid schedule shall not in any
manner affect the obligation of the Companies to repay the Revolving Credit
Loans made by the Lender in accordance with the terms of this Note.
 
This Note is subject to prepayments pursuant to Section 3.03 of the Credit
Agreement.

 
Upon the occcurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, NA., located at 395 North Service Road,
Melville, New York 11747 or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
 
This Note is an amendment and restatement of; and it is being issued in
replacement of and in substitution for, the Revolving Credit Note dated May 10,
2002 (the "Original Note"), issued by the Companies to the order of the Lender;
provided, however, that all principal unpaid and all interest accrued and unpaid
under the Original Note shall be deemed to be evidenced by this Note and payable
hereunder from and after the date thereof. The execution and delivery of this
Note shall not be construed (i) to have constituted repayment of any principal
or interest on the Original Note or (ii) to release, cancel, terminate or
otherwise impair all or any part of the lien or security interest granted to the
Lender as collateral security for the Original Note, all of which liens and
security interests shall secure this Note.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Companies, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
The Companies and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
 
[The Next Page is the Signature Page]
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the each of the Companies has caused this Note to be
executed and delivered by its duly authorized officer, as of the day and year
and at the place first above written.
 
 

ACETO CORPORATION   ACETO ACRICULTURAL         CHEMICALS CORPORATION            
  By: /s/ Vincent Miata         Name: Vincent Miata   By: /s/ Douglas Roth  
Title:   President   Name: Douglas Roth         Title:   Secretary              
CDC PRODUCTS CORPORATION               ACCI REALTY CORP.               By: /s/
Vincent Miata         Name: Vincent Miata   By: /s/ Vincent Miata  
Title:   President   Name: Vincent Miata         Title:   President            
  ACETO PHARMA CORP.               ARSYNCO INC.               By: /s/ Vincent
Miata         Name: Vincent Miata   By: /s/ Vincent Miata   Title:   President  
Name: Vincent Miata         Title:   President               ACETO REALTY LLC  
                              By: /s/ Vincent Miata         Name: Vincent Miata
        Title:   President        

 
 
 
 
3